IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00069-CV

WILLIAM M. WINDSOR,
                                                             Appellant
v.

KELLIE MCDOUGALD,
                                                             Appellee


                           From the 378th District Court
                               Ellis County, Texas
                              Trial Court No. 88611


                                        ORDER


       Appellant’s motion for rehearing of the July 16, 2015 order striking appellant’s

brief is denied.*

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed August 6, 2015

*      The Court notes that much of the duplication and service cost which appellant
asserts will be lost could be avoided if appellant filed and served his brief electronically
as the Court has previously notified appellant was an option; an option appellant chose
not to use.